Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 14-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hellfeier et al. (US 2014/0124080 A1) in view of Kerstetter et al. (US 2005/0084638 A1).
Regarding Claims 6-7, Hellfeier discloses a molded article having an inner layer 2 (Abstract) comprising rubber (para 0012, 0014) and carbon black (para 0044).
Hellfeier does not disclose the use of halogen-containing flame retardants, so it would be obvious to produce the molded article of Hellfeier wherein the rubber is free of halogen-containing flame retardants.
Hellfeier does not disclose the carbon black having BET and OAN as claimed or the amount of carbon black.
Kerstetter is drawn to an airsleeve for an air spring bellows (claims 11 and 13), and discloses that rubber compounds are conventionally made with carbon black, such as N339 or N550, in typical amounts of 20-100 phr (para 0016).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hellfeier to incorporate the teachings of Kerstetter and use 20-100 phr or a carbon black such as N339 or N550. According to the specification of the present invention, N339 and N550 are both preferred carbon blacks having BET and OAN within the claimed ranges (spec, pg 3, lines 1-9). 
Regarding Claim 14, Hellfeier in view of Kerstetter discloses all the limitations of the present invention according to Claim 6 above. Hellfeier further discloses the rubber may be an unblended rubber component such as chloroprene rubber (i.e. 100 phr of CR) (paras 0014, 0020).
Regarding Claim 15, Hellfeier in view of Kerstetter discloses all the limitations of the present invention according to Claim 6 above. Hellfeier further discloses the rubber may be a rubber component blend of rubbers such as natural rubber  and chloroprene rubber (100 phr of NR/CR) (paras 0014, 0020-0021).
Regarding Claims 16-17 and 19-20, Hellfeier in view of Kerstetter discloses all the limitations of the present invention according to Claim 6 above. Hellfeier further discloses the molded article comprises an outer layer 4 comprising a vulcanizable polymeric material (Abstract). This would be considered a one-ply layer. While Hellfeier discloses thermoplastics may be used, they are not required, so it would be obvious to produce the molded article of Hellfeier in view of Kerstetter wherein the outer layer 4 is thermoplastic-free.
Regarding Claim 18, Hellfeier in view of Kerstetter discloses all the limitations of the present invention according to Claim 6 above. Hellfeier further discloses the molded article comprises a reinforcement layer 3  and an outer layer 4 comprising a vulcanizable polymeric material (Abstract). Together these would be considered a two-ply layer. 
Regarding Claims 22-23, Hellfeier in view of Kerstetter discloses all the limitations of the present invention according to Claim 6 above. Hellfeier further discloses the molded article is a hose (i.e. tubular body) and is an air spring bellows (para 0075).
Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hellfeier in view of Kerstetter as applied to claim 6 above, and further in view of Zander et al. (WO 2016/045813 A1, using US 2017/0307042 A1 as translation).
Regarding Claims 8-9 and 11-12, Hellfeier in view of Kerstetter discloses all the limitations of the present invention according to Claim 6 above. Hellfeier in view of Kerstetter does not disclose the rubber mixture of the inner layer further comprising zinc hydroxystannate, zinc stannate, magnesium hydroxide, melamine cyanurate, or zinc borate as claimed.
Zander is drawn to components for air spring bellows (Abstract), and discloses using zinc hydroxystannate, zinc stannate, magnesium hydroxide, melamine cyanurate, or zinc borate as flameproofing agents to provide protection from the effects of heat and fire (para 0038).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hellfeier in view of Kerstetter to incorporate the teachings of Zander and produce the molded article wherein the inner layer 2 further comprises zinc hydroxystannate, zinc stannate, magnesium hydroxide, melamine cyanurate, and/or zinc borate. Doing so would provide protection from the effects of heat and fire.
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hellfeier in view of Kerstetter as applied to claim 6 above, and further in view of Inaba et al. (JP 2017/056599 A).
Regarding Claim 10, Hellfeier in view of Kerstetter discloses all the limitations of the present invention according to Claim 6 above. Hellfeier in view of Kerstetter does not disclose the rubber mixture of the inner layer further comprising calcium hydroxide.
Inaba discloses rubber hose comprising rubber layer B comprising chloroprene or natural rubber (paras 0128, 0131). Inaba further discloses using calcium hydroxide to improve adhesiveness without impairing mechanical properties (paras 0217, 0220, 0223).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hellfeier in view of Kerstetter to incorporate the teachings of Inaba and produce the molded article wherein the inner layer 2 further comprises calcium hydroxide. Doing so would improve adhesiveness without impairing mechanical properties.
Regarding Claim 21, Hellfeier in view of Kerstetter discloses all the limitations of the present invention according to Claim 6 above. Hellfeier in view of Kerstetter does not disclose the rubber mixture of the inner layer further comprising an acid scavenger.
Inaba discloses rubber hose comprising rubber layer B comprising chloroprene or natural rubber (paras 0128, 0131). Inaba further discloses using magnesium oxide to provide excellent adhesiveness (para 0183). Given that magnesium oxide is identical to the acid scavenger disclosed in the present invention, it would also necessarily function as an acid scavenger.  
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hellfeier in view of Kerstetter to incorporate the teachings of Inaba and produce the molded article wherein the inner layer 2 further comprises magnesium oxide. Doing so would provide excellent adhesiveness. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hellfeier in view of Kerstetter as applied to claim 6 above, and further in view of Kim et al. (KR 2000/0046919 A).
Regarding Claim 13, Hellfeier in view of Kerstetter discloses all the limitations of the present invention according to Claim 6 above. Hellfeier in view of Kerstetter does not disclose the rubber mixture of the inner layer further comprising calcium borate.
Kim discloses flame retardant rubber comprising chloroprene (pg 2, line 59), and discloses calcium borate which improves flame retardancy (pg 1, lines 27-29).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hellfeier in view of Kerstetter to incorporate the teachings of Kim and produce the molded article wherein the inner layer 2 further comprises magnesium oxide. Doing so would improve flame retardancy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787